Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                    PageID.59       Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   EASTERN DIVISION


 ANDREA PAPPAGALLO,
                                                              Case No. 4:20-cv-10422-SDD-EAS
           Plaintiff,
                                                              Hon. Stephanie Dawkins Davis
   vs.
                                                              Magistrate Judge Elizabeth A.
 TENNECO AUTOMOTIVE OPERATING                                 Stafford
 COMPANY SEVERANCE BENEFIT PLAN,
 Effective as of July 20, 2018; TENNECO
 AUTOMOTIVE OPERATING COMPANY INC.;
 and TENNECO INC.,

           Jointly and severally,


         DEFENDANTS’ ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT


          Defendants Tenneco Automotive Operating Company Severance Benefit Plan, Tenneco

Automotive Operating Company Inc., and Tenneco Inc. (collectively, “Defendants”), by their

counsel, hereby respond to Plaintiff Andrea Pappagallo’s (“Plaintiff”) Complaint, filed on

February 19, 2020 (ECF No. 1), and assert defenses as follows:

                                    JURISDICTIONAL ALLEGATIONS

1.    This lawsuit was filed to vindicate the rights of Plaintiff, Andrea Pappagallo (hereinafter
“Pappagallo” or “Plaintiff”) under the Employee Retirement Income Security Act of 1974, as
amended 29 U.S.C. §1001 et seq. (hereinafter “ERISA”).

ANSWER: Defendants admit that Plaintiff filed this ERISA benefits lawsuit. Defendants deny

the remaining allegations in this paragraph and deny that Plaintiff is entitled to any relief.




                                                  1
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                   PageID.60    Page 2 of 22



2.       Pappagallo is a Citizen of the United States, currently residing in Italy. However, at all
relevant times herein he resided in the City of Bloomfield Hills, County of Oakland, State of
Michigan.

ANSWER: Defendants lack information or knowledge sufficient to form a belief about the truth

of the allegations in this paragraph, and therefore deny the allegations.

3.     Defendant Tenneco Automotive Operating Company Severance Benefit Plan, effective as
of July 20, 2018, (hereinafter “the Plan”) provides severance pay for employees whose
employment is involuntarily terminated.

ANSWER: The allegations in this paragraph purport to characterize the Tenneco Automotive

Operating Company Inc. Severance Benefit Plan (the “Plan”), which speaks for itself as to its

contents. Defendants deny any allegations contrary thereto.

4.   Defendant, Tenneco Automotive Operating Company, Inc. (hereinafter “Tenneco
Automotive”), is a Delaware corporation and is the Plan Administrator of the Plan.

ANSWER: Defendants admit that Tenneco Automotive Operating Company, Inc. (“Tenneco

Automotive”) is a Delaware corporation and that it is the Plan Administrator of the Plan.

5.    Defendant, Tenneco Inc. (hereinafter “Tenneco”), is a Delaware corporation, and was
Pappagallo’s employer.

ANSWER: Defendants admit that Tenneco Inc. (“Tenneco”) is a Delaware corporation and, for

a period of time, employed Plaintiff.

6.    Defendants have, throughout all times relevant to this litigation, maintained an office and
conducted business within the state of Michigan.

ANSWER: Defendants admit that Tenneco and Tenneco Automotive both maintain an office and

conduct business within the state of Michigan. Defendants deny the remaining allegations in this

paragraph.

7.    This Court has jurisdiction pursuant to ERISA, 28 U.S.C. § 1331 (federal question) and 28
USC § 1332 (diversity).




                                                 2
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                   PageID.61    Page 3 of 22



 The allegations in this paragraph state legal conclusions regarding jurisdiction and therefore no

response is required.      Answering further, Defendants admit that this Court has exclusive

jurisdiction to hear claims brought under 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(c).

8.     The amount in controversy is in excess of $75,000.00, exclusive of interest, costs, and
attorney fees.

ANSWER: The allegations in this paragraph state legal conclusions regarding jurisdiction and

therefore no response is required. To the extent the allegations are intended to be factual,

Defendants admit that Plaintiff appears to be seeking benefits under the Plan in excess of $75,000.

Answering further, Defendants deny that Plaintiff is entitled to any relief.

9.       Venue is appropriate in this Court under 28 U.S.C. § 1391 as it is brought in a judicial
district in which the defendants may be found at the time this action is commenced.

ANSWER: The allegations in this paragraph state legal conclusions regarding jurisdiction and

therefore no response is required. Answering further, Defendants admit that the venue is proper

in this District but deny that Plaintiff is entitled to any relief.

      GENERAL ALLEGATIONS REGARDING THE ADMINISTRATIVE RECORD

10.   Pappagallo began his employment with Federal-Mogul Corporation (hereinafter “Federal-
Mogul”) in 2005.

ANSWER: Defendants admit that Plaintiff was previously employed by Federal-Mogul

Corporation (“Federal-Mogul”). Defendants lack information or knowledge sufficient to form a

belief about the truth of the remaining allegations in this paragraph and therefore deny the

allegations.

11.     Federal-Mogul was sold to Tenneco in October 2018.

ANSWER: Defendants admit that, in October 2018, Tenneco completed its acquisition of

Federal-Mogul.

12.    Following the sale of Federal-Mogul to Tenneco, Pappagallo served as Tenneco’s Global
Vice President and General Manager in charge of Tenneco’s principal business unit OE Braking.

                                                     3
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20               PageID.62      Page 4 of 22



ANSWER: Defendants admit that, for a period of time, Plaintiff was employed by Tenneco in

the position of Vice President and General Manager Braking. Defendants deny the remaining

allegations in this paragraph.

13.    During Pappagallo’s tenure as a Global Vice President, the OE Braking unit generated
approximately $1 billion in annual revenue.

ANSWER: Defendants deny that the allegations in this paragraph.

14.     In serving as a Global Vice President, Pappagallo attended monthly meetings with
Tenneco’s CEO during which he took part in multihour presentations by members of the “Ride
Performance” group that contained significant confidential information regarding the company’s
financial performance.

ANSWER: Defendants admit that Plaintiff attended meetings with Tenneco’s CEO and members

of Tenneco’s “Ride Performance” group. Defendants admit that, as Vice President and General

Manager Braking, Plaintiff was apprised of certain internal financial performance information.

Defendants deny the remaining allegations in this paragraph.

15.      During these meetings, Pappagallo regularly presented on Tenneco’s performance as well
as its prospective risks and opportunities.

ANSWER: Defendants admit that, as Vice President and General Manager Braking, Plaintiff

would present information on his business unit’s performance and operations. Defendants deny

the remaining allegations in this paragraph.

16.    Pappagallo also attended quarterly meetings involving members of the “Ride Performance”
and “After Market” groups where Tenneco’s corporate strategy and policy making was discussed,
also with his input.

ANSWER: Defendants admit that Plaintiff attended meetings with members of Tenneco’s “Ride

Performance” and “After Market” groups. Defendants deny the remaining allegations in this

paragraph.

17.     Pappagallo had a substantial voice in Tenneco’s policy decisions and in [sic] intimate
knowledge of Tenneco’s inner workings, as he partook in setting pricing thresholds, entered into
supplier contracts, and managed 11 plants with over 5,000 employees reporting to him either
directly or indirectly.

                                               4
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                    PageID.63      Page 5 of 22



ANSWER: Defendants admit that, as Vice President and General Manager Braking, Plaintiff

participated in pricing decisions, supplier contracts, and in managing certain plants for his business

unit. Defendants deny the remaining allegations in this paragraph.

18.    Further, Pappagallo had access to insider information, and regularly participated in
decision making and policy development that would significantly impact Tenneco’s share price if
made publicly available.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

19.    Pappagallo’s policy making function within Tenneco yielded him access to inside
information.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

20.     Pappagallo performed important executive duties of such character that, in discharging his
duties, he obtained confidential information about Tenneco’s affairs that would aid him if he
engaged in personal market transactions.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

21.    On or about April 17, 2019, Tenneco terminated Pappagallo’s employment.

ANSWER: Defendants admit that Pappagallo’s separation date was April 17, 2019.

22.    Upon Pappagallo’s termination, Tenneco offered Pappagallo a “cash payment” pursuant to
a proposed Separation Agreement and General Release (“SA”).

ANSWER: Defendants admit that Tenneco offered Plaintiff consideration in exchange for his

execution of a proposed Separation Agreement and General Release (“SA”). Defendants deny the

remaining allegations in this paragraph.

23.     The SA provided for a proposed severance payment that was the result of improperly
classifying Pappagallo as a Group 2 Eligible Employee as defined in the Plan.




                                                  5
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                     PageID.64       Page 6 of 22



ANSWER: The allegations in this paragraph purport to characterize the SA, which speaks for

itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

24.     Pappagallo objects to Tenneco’s classification of him as a Group 2 Eligible Employee,
because he was at all relevant times an Officer of Tenneco and should be classified as a Group 1
Eligible Employee under the Plan.

ANSWER: Defendants admit that Plaintiff disputes his proper characterization as a Group 2

Eligible Employee under the Plan. Defendants deny the remaining allegations in this paragraph.

25.    The Severance Benefit Plan identifies Group 1 Eligible Employees as “Eligible Employees
who are Officers.”

ANSWER: The allegations in this paragraph purport to characterize the Plan, which speaks for

itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

26.     It further defines an “Officer,” in relevant part, as “an officer of the Tenneco Companies
within the meaning of Section 16 of the Exchange Act . . .”

ANSWER: The allegations in this paragraph purport to characterize the Plan, which speaks for

itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

27.    Pappagallo was considered an Officer of Tenneco from the date of his hire.

ANSWER: Defendants deny the allegations in this paragraph.

28.    Beyond simply his title, however, Pappagallo’s duties and responsibilities were those of an
Officer within the meaning of Section 16 of the Exchange Act.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

29.      Section 16 of the Exchange Act defines an Officer as: 17 C.F.R. 240.16a-1(f): The term
“officer” shall mean an issuer’s president, principal financial officer, principal accounting officer
(or, if there is no such accounting officer, the controller), any vice president of the issuer in charge
of a principal business unit, division or function (such as sales, administration or finance), any
other officer who performs a policy-making function, or any other person who performs similar
policy-making functions for the issuer. Officers of the issuer’s parent(s) or subsidiaries shall be
deemed officers of the issuer if they perform such policy-making functions for the issuer . . .




                                                   6
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                  PageID.65      Page 7 of 22



ANSWER: The allegations in this paragraph purport to characterize Section 16 of the Exchange

Act and 17 C.F.R. § 240.16a, which speak for themselves as to their contents. Accordingly,

Defendants deny any allegations contrary thereto.

30.     As explained, supra, Pappagallo’s duties fell within Section 16 of the Exchange Act’s
definition of Officer, Pappagallo should have been classified as a Group 1 Eligible Employee, and
he should have been provided with the severance benefits that Group 1 Eligible Employees are
entitled to under the Plan.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

31.    On May 30, 2019, Pappagallo sent a letter to the Plan Administrator of the Plan to make a
claim for benefits under the Plan. Ex. A.

ANSWER: Defendants admit that Plaintiff sent Exhibit A (ECF No. 1-1), which is dated May

30, 2019, to the Plan’s Administrator purporting to make a claim for benefits under the Plan.

32.     The May 30, 2019 letter included the General Allegations contained within Paragraphs 11
through 30, supra, concluding with the assertion that “Mr. Pappagallo is hereby making a claim
for severance benefits under the Severance Benefit Plan as a Group 1 Employee.” Ex. A.

ANSWER: The allegations in this paragraph purport to characterize Exhibit A (ECF No. 1-1),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

33.     The May 30, 2019 letter further stated, “Also, I am requesting that you provide me with all
documents governing the operation of the Severance Benefits Plan, including the latest annual
report.” Ex. A.

ANSWER: The allegations in this paragraph purport to characterize Exhibit A (ECF No. 1-1),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

34.   On June 26, 2019 the Plan Administrator (“the Administrator”) responded to Pappagallo’s
May 30, 2019 letter and denied Pappagallo’s claim for benefits under the Plan as a Member of
Group 1. Ex. B.




                                                 7
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                    PageID.66       Page 8 of 22



ANSWER: Defendants admit that the Plan’s Administrator denied Plaintiff’s claim for benefits

by letter dated June 26, 2019. The remaining allegations of this paragraph purport to characterize

Exhibit B (ECF No. 1-2), which speaks for itself as to its contents. Accordingly, Defendants deny

any allegations contrary thereto.

35.    The Administrator’s June 26, 2019 letter did not address the request for all documents
governing the operation of the Severance Benefits Plan, including the latest annual report, and did
not provide such documents to Pappagallo or his counsel.

ANSWER: The allegations in this paragraph purport to characterize Exhibit B (ECF No. 1-2),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto. Answering further, Defendants state that Plaintiff and his counsel had already been

provided a copy of the Plan in April and May 2019, and that the Plan did not have an annual report

in June 2019. Defendants deny any remaining allegations in this paragraph.

36.     The Administrator’s June 26, 2019 letter did not contest – or even address – Pappagallo’s
assertions regarding his roles, duties, responsibilities or access to confidential insider information.

ANSWER: The allegations in this paragraph purport to characterize Exhibit B (ECF No. 1-2),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

37.    The Administrator’s June 26, 2019 letter did not analyze whether Pappagallo is considered
an Officer of Tenneco within the meaning Section 16 of the Exchange Act.

ANSWER: The allegations in this paragraph purport to characterize Exhibit B (ECF No. 1-2),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

38.    Instead, the Administrator’s letter made the incorrect assertion that whether a person is a
Section 16 Officer of a company is a factual determination that is made by the company, and the
company’s determination of those individuals who are Section 16 Officers is dispositive.

ANSWER: The allegations in this paragraph purport to characterize Exhibit B (ECF No. 1-2),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

                                                  8
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                 PageID.67      Page 9 of 22



thereto. Answering further, the allegations of this paragraph contain legal conclusions to which

no response is required. To the extent the allegations are intended to be factual, Defendants deny

the allegations.

39.     Such assertion is incorrect, as courts routinely make determinations regarding Section 16
Officer status, since neither a company’s nor an individual’s beliefs regarding Officer status is
dispositive when determining an individual’s obligations under the Exchange Act.

ANSWER: The allegations in this paragraph purport to characterize Exhibit B (ECF No. 1-2),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto. Answering further, the allegations of this paragraph contain legal conclusions to which

no response is required. To the extent the allegations are intended to be factual, Defendants deny

the allegations.

40.    On August 19, 2019, Pappagallo appealed the Plan Administrator’s determination. Ex. C.

ANSWER: Defendants admit that Plaintiff sent Exhibit C (ECF No. 1-3), which is dated August

19, 2019, to the Plan’s Administrator purporting to appeal the Plan Administrator’s benefit

determination.

41.    In doing so, Pappagallo stated, that he was writing to appeal the Administrator’s June 26,
2019 decision to deny his claim for benefits under the Tenneco Automotive Operating Company
Severance Benefit Plan (“the Plan) as a member of Group 1 (as defined under the Plan). Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3)

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

42.    Pappagallo further stated, “Pursuant to Section 15 of the Plan, Mr. Pappagallo appeals and
requests a review of the Administrator’s decision. Mr. Pappagallo maintains that he is a member
of Group 1 and entitled to correlating severance benefits.” Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3)

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

                                                9
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                 PageID.68      Page 10 of 22



43.      Pappagallo explained that the basis for his appeal was “1) the arbitrary and capricious
nature of the Plan Administrator’s denial; and 2) the Plan Administrator’s incorrect assertion that
the company’s determination of those individuals who are Section 16 officers is dispositive and
its failure to take into consideration that the Plan also identifies Group 1 Eligible Employees as
individuals who are officers within the meaning of Section 16 of the Exchange Act. Importantly,
Section 16 of the Exchange Act does not permit a company to unilaterally determine who is an
officer.” Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3)

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

44.     First, as Pappagallo explained, The Plan Administrator’s denial of Mr. Pappagallo’s claim
was arbitrary and capricious. With his May 30, 2019 letter to make a claim for benefits under the
Plan, Mr. Pappagallo provided specific factual details regarding the nature of his employment with
the company and outlined his duties and access to confidential information demonstrating that he
was employed in the capacity of an officer within the meaning of Section 16 of the Exchange Act.
He further explained why, under relevant law, his performance of such duties and access to
confidential information qualified him as an officer of the company under Section 16. Your letter
did not refute Mr. Pappagallo’s recitation of his job duties or access to confidential information.
Nor did it address whether performance of such duties and access to confidential information
satisfied the test for whether he was an officer under relevant statutory and case law authority.
Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3)

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto. Answering further, the allegations of this paragraph contain legal conclusions to which

no response is required. To the extent the allegations are intended to be factual, Defendants deny

the allegations.

45.     Pappagallo next requested: Mr. Pappagallo requests that the Plan Administrator review its
conclusory statement that “Mr. Pappagallo was never a Section 16 Officer of the Tenneco
Companies (as defined in the Plan)” because it is devoid of any analysis or consideration of the
arguments that Mr. Pappagallo put forth in his May 30, 2019 claim for benefits. As noted in
Mr. Pappagallo’s claim for benefits, Paragraph 2r of the Plan defines an “Officer” as “an officer
of the Tenneco Companies within the meaning of Section 16 of the Exchange Act and any
other Eligible Employee who has been designated, in writing by the Senior Vice President of
Human Resources. . .” (emphasis added). As explained in detail in Mr. Pappagallo’s claim for
benefits, Mr. Pappagallo was an “officer of the Tenneco Companies within the meaning of Section
16 of the Exchange Act.” Mr. Pappagallo’s claim explained, in detail, the factors supporting a
finding that he was an officer within the meaning of Section 16 of the Exchange Act. Further,

                                                10
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                  PageID.69      Page 11 of 22



Mr. Pappagallo’s claim laid out controlling case law explaining the objective factors to be
considered in making such a finding. However, rather than address these factual and legal
considerations, the Plan Administrator completely ignored relevant statutory and jurisprudential
authority in making its decision to deny Mr. Pappagallo’s claim. Accordingly, Mr. Pappagallo
appeals the Plan Administrator’s decision as well as its failure to analyze whether he was an officer
of the company within the meaning of Section 16 of the Exchange Act. Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto. Answering further, the allegations of this paragraph contain legal conclusions to which

no response is required. To the extent the allegations are intended to be factual, Defendants deny

the allegations.

46.     Pappagallo concluded his Appeal, stating, “Accordingly, with this letter, Mr. Pappagallo
appeals and requests a review of the Administrator’s June 26, 2019 decision to deny his claim for
benefits as a member of Group 1 under the Plan. Mr. Pappagallo requests that the Administrator
find that he is a Group 1 employee, and that he be paid severance benefits accordingly.” Ex. C.

ANSWER: The allegations in this paragraph purport to characterize Exhibit C (ECF No. 1-3),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

47.     On October 15, 2019, the Administrator denied Pappagallo’s appeal for benefits, and again
failed to address- or contest- Pappagallo’s recitation of his duties and obligations during his term
of employment with Tenneco. Ex. D.

ANSWER: Defendants admit that the Plan’s Administrator denied Plaintiff’s benefits appeal by

letter dated October 15, 2019. The remaining allegations of this paragraph purport to characterize

Exhibit D (ECF No. 1-4), which speaks for itself as to its contents. Accordingly, Defendants deny

any allegations contrary thereto.

48.    The Administrator concluded its letter stating, “Mr. Pappagallo is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents, records and other
information relevant to Mr. Pappagallo’s claim for benefits under the Plan.” Ex. D.




                                                 11
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                  PageID.70        Page 12 of 22



ANSWER: The allegations in this paragraph purport to characterize Exhibit D (ECF No. 1-4),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

49.      The Administrator further stated, “There are no further appeal procedures available to Mr.
Pappagallo under the Plan. Mr. Pappagallo, however, has the right to bring an action under Section
502(a) of the Employee Retirement Security Act of 1974, as amended, relating to the denial of his
claim for benefits on appeal.” Ex. D.

ANSWER: The allegations in this paragraph purport to characterize Exhibit D (ECF No. 1-4),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto.

50.     On October 30, 2019, Pappagallo’s counsel sent a letter to the Administrator
acknowledging receipt of the October 15, 2019 correspondence and again requesting copies of “all
documents, records and other information relevant to Mr. Pappagallo’s claim for benefits under
the Plan.” Ex. E.

ANSWER: Defendants admit that Plaintiff’s counsel sent Exhibit E (ECF No. 1-5), which is

dated October 30, 2019, to the Plan’s Administrator. The remaining allegations of this paragraph

purport to characterize Exhibit E (ECF No. 1-5), which speaks for itself as to its contents.

Accordingly, Defendants deny any allegations contrary thereto.

51.    The Administrator did not provide the requested documents to Pappagallo or his counsel.

ANSWER: Defendants deny the allegations in this paragraph. Answering further, Defendants

state that Plaintiff and his counsel had already been provided a copy of the Plan in April and May

2019, and that the Plan did not have an annual report in October 2019.

52.     On January 3, 2020 Pappagallo’s counsel sent a letter to the Administrator again requesting
the previously requested documents and provided a signed authorization from Pappagallo. Ex. F.

ANSWER: Defendants admit that Plaintiff’s counsel sent Exhibit F (ECF No. 1-6), which is dated

January 3, 2020, to the Plan’s Administrator. The remaining allegations of this paragraph purport

to characterize Exhibit F (ECF No. 1-6), which speaks for itself as to its contents.


                                                12
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                 PageID.71      Page 13 of 22



53.       To date, the Administrator has not provided the requested documents.

ANSWER: Defendants deny the allegations in this paragraph.

54.    Pappagallo brings this suit to vindicate his rights under ERISA, for full payment of his
severance benefits under the Plan, interest, costs and attorneys’ fees.

ANSWER: Defendants admit that Plaintiff has brought this lawsuit under ERISA. Defendants

deny the remaining allegations in this paragraph and further deny that Plaintiff is entitled to any

relief.

55.    At all pertinent times, Pappagallo was an “employee” of Tenneco within the meaning of
29 U.S.C. § 1002(6), and a “participant” in and/or “beneficiary” of the Plan within the meaning of
29 U.S.C. §1002(7) and (8).

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. Answering further, Defendants state that Plaintiff was, for a period of time, employed

by Tenneco and was a participant of the Plan.

56.    Pappagallo requested severance benefits under the Plan, was denied, appealed, and was
denied again.

ANSWER: The allegations of this paragraph purport to characterize Exhibits A-D (ECF Nos. 1-

1 to 1-4), which speak for themselves as to their contents. Accordingly, Defendants deny any

allegations contrary thereto.

               GENERAL ALLEGATIONS REGARDING THE DEFENDANTS

57.       Defendant Plan is an employee benefit plan under ERISA, 29 U.S.C. §1002(1).

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. Answering further, Defendants admit that the Plan is a severance pay arrangement under

ERISA and is governed and construed in accordance with ERISA. Defendants deny the remaining

allegations in this paragraph.

58.       The Plan is self-funded.




                                                13
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                   PageID.72      Page 14 of 22



ANSWER: Defendants admit that Plan benefits are paid out of the general assets of the

participating companies.

59.    Defendant Tenneco is a publicly traded Delaware corporation doing business throughout
the United States, including the State of Michigan, and was the employer of Pappagallo, per 29
U.S.C. §1002(5) at the time that he became eligible for benefits under the Plan.

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants admit that Tenneco

is a publicly a Delaware corporation doing business in the United States, including the state of

Michigan. Defendants admit that, for a period of time, Tenneco employed Plaintiff. Answering

further, the allegations in this paragraph purport to characterize the terms of the Plan, which speaks

for itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

Defendants deny any remaining allegations in this paragraph.

60.    Defendant Tenneco Automotive is the Plan Administrator of the Plan, pursuant to 29
U.S.C. §1002(16)(A)(i), and/or the plan sponsor, per 29 U.S.C. §1002(16)(B).

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required.    Answering further, Defendants admit that Tenneco Automotive is the Plan’s

Administrator and the Plan’s sponsor.

61.     Defendant Tenneco Automotive is a Plan Administrator per 29 U.S.C. §1002(16)(A)(i),
and/or the plan sponsor, per 29 U.S.C. §1002(16)(B) and otherwise a fiduciary relative to the Plan.

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required.    Answering further, Defendants admit that Tenneco Automotive is the Plan’s

Administrator and the Plan’s sponsor, and is designed as the named fiduciary of the Plan.

                       COUNT I – WRONGFUL DENIAL OF BENEFITS

62.     Plaintiff incorporates all above allegations as though restated herein.

ANSWER: Defendants repeat and reallege their responses to each of the foregoing paragraphs as

if fully set forth herein.

                                                 14
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                  PageID.73      Page 15 of 22



63.    29 U.S.C. § 1132(a)(1)(B) permits recovery of benefits due under an ERISA benefits plan.

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required.

64.     Pursuant to the Plan, Officers of Tenneco were entitled to specific “Group 1” severance
benefits upon the termination of their employment with Tenneco.

ANSWER: The allegations in this paragraph purport to characterize the terms of the Plan, which

speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

65.    Pappagallo served as an Officer of Tenneco.

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

66.    Pappagallo’s employment with Tenneco was terminated.

ANSWER: Defendants admit that Pappagallo separated from employment with Tenneco.

67.    As a result of his termination, and pursuant to the Plan, Pappagallo was entitled to “Group
1” severance benefits as defined by the Plan.

ANSWER: The allegations in this paragraph purport to characterize the terms of the Plan, which

speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary thereto.

The remaining allegations of this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.

68.   Pappagallo was denied “Group 1” severance benefits upon the termination of his
employment.

ANSWER: Defendants admit that Plaintiff was not entitled to “Group 1” benefits under the Plan.

Defendants deny the remaining allegations in this paragraph.

69.    The Plan is self-funded by Tenneco.

ANSWER: Defendants admit that Plan benefits are paid out of the general assets of the

participating companies.



                                                15
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                   PageID.74      Page 16 of 22



70.     Defendants’ determination to deny Group 1 severance benefits to Pappagallo was fixed,
intentional, and easily meets the arbitrary and capricious standard applied to denial of benefit
claims.

ANSWER: Defendants deny the allegations of this paragraph.

71.     Defendants’ denial of benefits to Pappagallo violates 29 U.S.C. §1132(a)(1)(B).

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. Answering further, Defendants deny the allegations.

72.   As a direct and proximate result of the wrongful denial of Group 1 severance benefits,
Pappagallo has suffered damages, to wit: unpaid Group 1 severance benefits and interest thereon.

ANSWER: The allegations of this paragraph contain legal conclusions to which no response is

required. Answering further, Defendants deny the allegations and further deny that Plaintiff is

entitled to any relief.

                                       PRAYER FOR RELIEF

    WHEREFORE, Pappagallo hereby prays that this Honorable Court provide the following
relief:

        a.      A declaratory judgment, declaring that Plaintiff is entitled the Group 1 severance
                benefits under the Plan;

        b.      A full and accurate accounting by Defendants of all computations for Plaintiff’s
                Group 1 severance benefits, in sufficient detail so that Plaintiff may ascertain that
                the benefits are being paid in the correct amount;

        c.      An order compelling Defendants, jointly and severally, to pay to Plaintiff the full
                amount of Group 1 benefits due under the Plan, including interest on such benefits;

        d.      An award of reasonable attorneys’ fees and costs in accordance with ERISA’s fee-
                shifting provision;

        e.      Such other relief as may be just and appropriate.


ANSWER: To the extent a response to Plaintiff’s Prayer for Relief is required, Defendants deny

each and every allegation contained therein, deny all of Plaintiff’s claims, deny that Defendants

engaged in any violation of the law or other wrongdoing, and deny that Plaintiff is entitled to any

                                                 16
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                     PageID.75   Page 17 of 22



relief whatsoever, including any damages, fees, disbursements, costs, or other purported equitable

relief.

                        COUNT II – FAILURE TO PROVIDE RECORDS

73.       Plaintiff incorporates all above allegations as though restated herein.

ANSWER: Defendants repeat and reallege their responses to each of the foregoing paragraphs as

if fully set forth herein.

74.     Section 502(c)(1)(B) of ERISA (29 U.S.C. section 1132(c)(1)(B)) authorizes this Court to
award a participant up to $100.00 per day for each day that the administrator has not delivered
certain requested documents to the participant in excess of thirty (30) days of the request for such
documents and to provide other relief it deems proper.

ANSWER: The allegations in this paragraph purport to characterize 29 U.S.C. § 1132(c)(1)(B),

which speaks for itself as to its contents. Accordingly, Defendants deny any allegations contrary

thereto. The remaining allegations of this paragraph contain legal conclusions to which no

response is required.

75.    Pappagallo, a participant in the Plan, properly requested in writing on May 30, 2019,
October 30, 2019 and January 3, 2020 that Defendants provide certain documents as required
under ERISA.

ANSWER: The allegations in this paragraph purport to characterize Exhibits A, E, and F (ECF

Nos. 1-1, 1-5, 1-6), which speak for themselves as to their contents. The remaining allegations

contain legal conclusions to which no response is required. To the extent the allegations are

intended to be factual, Defendants deny the allegations.

76.    The Administrator failed to provide the requested documents within 30 days of each
request by Pappagallo.

ANSWER: The allegations in this paragraph contain legal conclusions to which no response is

required. To the extent the allegations are intended to be factual, Defendants deny the allegations.




                                                   17
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                 PageID.76      Page 18 of 22



                                      PRAYER FOR RELIEF

          WHEREFORE, Pappagallo hereby prays that this Honorable Court provide the following
relief:

          a.    Judgment against Defendants, jointly and severally, equal to the statutory amount
                of $100.00 per day for each day in excess of thirty (30) days following receipt by
                Defendants of each request made by Plaintiff for the severance plan information;

          b.    An Order from this Court directing that Defendants deliver the requested
                documents to Plaintiff;

          c.    An award of costs and attorneys’ fees;

          d.    Such other relief as the Court deems just.

ANSWER: To the extent a response to Plaintiff’s Prayer for Relief is required, Defendants deny

each and every allegation contained therein, deny all of Plaintiff’s claims, deny that Defendants

engaged in any violation of the law or other wrongdoing, and deny that Plaintiff is entitled to any

relief whatsoever, including any damages, fees, disbursements, costs, or other purported equitable

relief.

                                              ****

                                      GENERAL DENIAL

          Defendants deny each and every allegation of Plaintiff’s Complaint not specifically

admitted above.

                                              ****

                          AFFIRMATIVE AND OTHER DEFENSES

          Without assuming the burden of proof on any matters that would otherwise rest with

Plaintiff, and expressly denying any and all wrongdoing, Defendants allege the following

affirmative and other defenses:




                                                 18
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                      PageID.77       Page 19 of 22



                                         FIRST DEFENSE
                                      (Failure to State a Claim)

        Defendants assert and allege that the Complaint, and each and every cause of action

contained therein, fails to set forth facts sufficient to constitute a cause of action upon which relief

can be granted against Defendants.

                                       SECOND DEFENSE
                          (Failure to Exhaust Administrative Remedies)

        Plaintiff is barred from any recovery on the Complaint, and each and every purported claim

for relief therein, to the extent that Plaintiff failed to exhaust his administrative remedies in a timely

manner or attempts to raise new arguments not presented during the administrative review process.

                                    THIRD DEFENSE
         (Valid Exercise of Administrative Discretion/Not Arbitrary or Capricious)

        The Plan grants discretion to the Plan Administrator to determine whether a participant is

eligible for benefits, and the Plan Administrator’s decision that Plaintiff was not entitled to Group

1 benefits was not arbitrary or capricious.

                                      FOURTH DEFENSE
                              (In Accordance with Plan Documents)

        Defendants assert and allege that the Complaint, and each and every cause of action

contained therein, is barred on the ground that Defendants at all times complied with, and did not

violate, any term of the Plan.

                                         FIFTH DEFENSE
                            (Failure to Perform Conditions Precedent)

        Section 5d. of the Plan sets forth the following conditions precedent for a participant to be
entitled to Plan benefits:

        Participant will only be entitled to the Severance Benefit and outplacement
        services described herein if, in addition to satisfying all other terms and
        conditions of the Plan, the Participant has signed and returned a general release of
        claims in such form as the Company determines, any applicable revocation period
        has expired as of the Payment Date and the release is effective as of the Payment

                                                   19
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                  PageID.78      Page 20 of 22



       Date. If the requirements of this Section 5d. are not satisfied as of the Payment
       Date, no benefits will be paid or provided to the Participant pursuant to the Plan.

       Plaintiff is not entitled to any benefits under the Plan because, among other things,

he did not “sign[] and return[] a general release of claims in such form as the Company

determines.”

                                       SIXTH DEFENSE
                                       (Improper Parties)

       Some or all of Defendants are not proper parties to Plaintiff’s claims.

                                      SEVENTH DEFENSE
                                     (No Discovery or Trial)

       Plaintiff is not entitled to either discovery or a trial (jury or otherwise) under Wilkins v.

Baptist Healthcare Systems, 150 F.3d 609 (6th Cir 1998), with regard to his claims under the

circumstances pled.


                                              ****

                                RESERVATION OF RIGHTS

       Defendants reserve their right to assert, following the completion of their investigation into

this matter, any additional defenses that may be available.




                                                20
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20     PageID.79    Page 21 of 22



                                       Respectfully submitted,

 Dated: April 15, 2020                 MAYER BROWN LLP

                                       By: /s/ Richard E. Nowak
                                           Richard E. Nowak (IL 6302664)
                                           Samuel D. Block
                                           MAYER BROWN LLP
                                           71 S. Wacker Drive
                                           Chicago, IL 60606
                                           Phone: (312) 701-8809
                                           Fax: (312) 706-8140
                                           rnowak@mayerbrown.com

                                           Attorneys for Defendants




                                     21
Case 4:20-cv-10422-SDD-EAS ECF No. 10 filed 04/15/20                 PageID.80      Page 22 of 22



                                CERTIFICATE OF SERVICE

       I, Richard E. Nowak, an attorney, hereby certify that on April 15, 2020, I caused a true and

correct copy of the foregoing Defendants’ Answer and Defenses to Plaintiff’s Complaint to be

filed electronically via the Court’s CM/ECF system, which will send a notice of electronic filing

to all counsel of record.

                                                         /s/ Richard E. Nowak
                                                         Richard E. Nowak




                                               22
